Section 5886, Rev. Code 1919, provides two different types of appeal from decisions of a board of county commissioners: First, an appeal by a person aggrieved, and, second, an appeal in the public interest by the state's attorney on demand of taxpayers. These two types of appeal came into our law at different times and serve a different purpose, as pointed out in Barnum v. Ewing,53 S.D. 47, 220 N.W. 135. At the time of the decision in Pierre Water-Works Co. v. Hughes County, 5 Dakota 145, 37 N.W. 733, there was no specific provision for appeal from decisions of the county commissioners sitting as a county board of equalization. The appeal was attempted in that case by an individual aggrieved, and the court held (whether rightly or wrongly we need not now inquire) that a person aggrieved, by a decision of the commissioners sitting as an equalization board, could appeal therefrom under the general statutes permitting appeals by a person aggrieved from decisions of the board of county commissioners. Subsequently, by chapter 124, Laws 1907, which has now become, in substance, section 6727, Rev. Code 1919, the Legislature made specific provision for appeals from county equalization boards or from the decisions of boards of county commissioners sitting as boards of equalization. *Page 89 
I think that statute is exclusive as to appeals to circuit court from boards of county commissioners when sitting as a board of equalization. That statute limits the appeal from decisions of county boards of equalization to "any person feeling aggrieved," and entirely omits to provide an appeal in the public interest by the state's attorney, as is provided generally for decisions of the county commissioners by the second portion of section 5886. I think, therefore, at least since 1907, that "any person aggrieved" by a decision of the county board of equalization may appeal therefrom in the same manner as he would be entitled to appeal from a decision of the board of county commissioners, but that there is no authority for any appeal by the state's attorney on request of taxpayers from a decision of the board of county commissioners when sitting as a county board of equalization.
I believe, therefore, that the present case must be disposed of on the ground that there was no jurisdiction in the circuit court, and I concur in the view that the judgment and order appealed from should be reversed, and the cause remanded, with directions to dismiss.